Citation Nr: 0808869	
Decision Date: 03/17/08    Archive Date: 04/03/08

DOCKET NO.  06-13 207	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri

THE ISSUES

1.  Entitlement to service connection for skin cancer, 
including due to Agent Orange exposure.  

2.  Entitlement to service connection for leukopenia, 
including due to Agent Orange exposure.

3.  Entitlement to service connection for tinea, including 
due to Agent Orange exposure.

4.  Entitlement to service connection for dermatitis 
herpetiformis, including due to Agent Orange exposure.  

REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1968 
to September 1970.

This appeal to the Board of Veterans Appeals (Board) is from 
March and July 2005 rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis 
Missouri.  


FINDINGS OF FACT

1.  The veteran served in Vietnam during the Vietnam era and, 
therefore, is presumed to have been exposed to Agent Orange 
or other herbicides while there.  However, although he has 
leukopenia, tinea, and dermatitis herpetiformis, none of 
these conditions is on the list of diseases presumptively 
associated with herbicide exposure.

2.  The veteran does not have skin cancer.

3.  There is no evidence of leukopenia, tinea, and dermatitis 
herpetiformis during service or for many years after.  These 
disabilities also are not otherwise related to the veteran's 
military service, including exposure to Agent Orange or other 
toxic herbicidal agents.  




CONCLUSIONS OF LAW

1.  The veteran does not have skin cancer that was incurred 
in or aggravated during service or that may be presumed to 
have been incurred in service, including due to exposure to 
Agent Orange.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

2.  Leukopenia was not incurred in or aggravated by service 
and may not be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1110, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2007).

3.  Tinea was not incurred in or aggravated by service and 
may not be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1110, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2007).

4.  Dermatitis herpetiformis was not incurred in or 
aggravated by service and may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  



Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record:
(1) that is necessary to substantiate the claim;
(2) that VA will seek to provide;
(3) that the claimant is expected to provide; and
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).

To the extent possible, this notice should be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (Pelegrini II).  But see, too, 
Mayfield v. Nicholson, 01-7130 (Fed. Cir. Sept. 17, 2007) 
(Mayfield IV) and Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) (indicating the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
in a statement of the case (SOC) or supplemental SOC (SSOC), 
is sufficient to cure a timing defect where VCAA notice was 
not provided prior to the initial adjudication of the claim 
or, if provided, the notice was insufficient).

The VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a service-
connection claim:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).



Here, review of the claim folder reveals general compliance 
with the VCAA.  
38 U.S.C.A. § 5100 et seq (West 2002).  See also 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2007).  The duty to notify 
was accomplished by way of VCAA letters from the RO to the 
veteran dated in October 2004 and April 2005, before the 
respective AOJ decisions on appeal.  By way of these letters, 
VA notified him of the requirements of the VCAA consistent 
with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  See 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).

Furthermore, a subsequent March 2006 letter from the RO 
further advised the veteran that a disability rating and an 
effective date will be assigned if service connection is 
awarded.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  
And in any event, since service connection is being denied 
for these claims, no disability rating or effective date will 
be assigned regardless, so any error - timing or otherwise, 
in providing additional notice concerning those downstream 
elements is moot so, at most, harmless error.  
See, too, Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Although the RO did not provide the veteran Dingess notice 
prior to the March and July 2005 adverse determinations on 
appeal, in Pelegrini II the United States Court of Appeals 
for Veterans Claims (Court) clarified that in these 
situations VA does not have to vitiate that decision and 
start the whole adjudicatory process anew, as if that 
decision was never made.  Rather, VA need only ensure the 
veteran receives (or since has received) content-complying 
VCAA notice, followed by readjudication of his claim, such 
that he is still provided proper due process.  In other 
words, he must be given an opportunity to participate 
effectively in the processing of his claim.  And as already 
alluded to, the Federal Circuit Court recently held that a 
SOC or SSOC can constitute a "readjudication decision" that 
complies with all applicable due process and notification 
requirements if adequate VCAA notice is provided prior to the 
SOC or SSOC.  Mayfield v. Nicholson, 499 F.3d 1317, 1323 
(Fed. Cir. 2007) (Mayfield IV).  As a matter of law, the 
provision of adequate VCAA notice prior to a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006).

Here, after providing the additional VCAA Dingess notice in 
March 2006, the veteran responded in a signed statement, 
dated in April 2006, that he had no further evidence to 
submit.  Thus, any failure by the RO to conduct a subsequent 
readjudication is not prejudicial because the result of such 
a readjudication on exactly the same evidence and law 
previously considered would be no different from the previous 
adjudication.  Medrano v. Nicholson, 21 Vet. App. 165, 
173 (2007).  It follows that a prejudicial error analysis by 
way of Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007) is 
simply not warranted here.  All things considered, the timing 
defect in the notice has been rectified.  

Furthermore, to the extent it could be argued that there was 
a timing error, overall, the veteran was afforded a 
meaningful opportunity to participate in the adjudication of 
his claims.  Overton v. Nicholson, 20 Vet. App. 427, 435 
(2006) (finding that the Board had erred by relying on 
various post-decisional documents for concluding that 
adequate 38 U.S.C.A. § 5103(a) notice had been provided to 
the appellant, but determining nonetheless that the evidence 
established the veteran was afforded a meaningful opportunity 
to participate effectively in the adjudication of his claims, 
so found the error was harmless).

As for the duty to assist, the Board realizes a medical 
examination has not been conducted or medical opinion 
obtained concerning the veteran's claims.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 
5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  However, the standards 
of McLendon are not met in this case.  There is no competent 
evidence showing the veteran currently has skin cancer, much 
less because of his military service - Agent Orange exposure 
included.  Moreover, none of the disabilities at issue was 
complained of, diagnosed or treated during service.  In 
addition, none of these disorders is a presumptive herbicide 
disease per the applicable regulation.  Further, there is 
neither medical evidence demonstrating that any current 
disorder on appeal is linked to service, nor credible 
evidence of continuity of symptomatology of any disorder 
since service.  


The Board has sufficient evidence to fairly adjudicate these 
claims.  A VA examination and opinion would serve no 
constructive purpose.  Cf. Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  The RO has obtained the veteran's VA treatment 
records, service medical records (SMRs) and his DD Form 214.  
And as already mentioned, in a signed statement, dated in 
April 2006, he indicated that he had no further evidence to 
submit.  There is more than enough evidence to decide his 
claims for service connection for the disabilities on appeal.  
So the Board is satisfied that the duty to assist has been 
met.  38 U.S.C.A. § 5103A.  

Governing Laws and Regulations for Service Connection

Service connection is granted if it is shown the veteran has 
disability resulting from an injury sustained or a disease 
contracted in the line of duty, or for aggravation during 
service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. §§ 1110, 1153 (West 2002); 38 
C.F.R. §§ 3.303, 3.306 (2007).  

Malignant tumors will be presumed to have been incurred in 
service if manifested to a compensable degree within one year 
after service.  This presumption, however, is rebuttable by 
probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

To establish service connection, there must be:  (1) a 
medical diagnosis of a current disability; (2) medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd 78 F.3d 604 (Fed. Cir. 1996). 

Generally, service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  In the absence of proof of a current disability, 
there can be no valid claim.  Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992) (indicating service connection 
presupposes a current diagnosis of the condition claimed).

A disorder also may be service connected if the evidence of 
record reveals the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  For the showing of chronic disease 
in service, (or within a presumptive period per § 3.307), 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  
38 C.F.R. § 3.303(b).  Subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  Id. 

Diseases associated with exposure to certain herbicide agents 
used in support of military operations in the Republic of 
Vietnam during the Vietnam era will be considered to have 
been incurred in service. 38 U.S.C.A. § 1116(a)(1); 
38 C.F.R. § 3.307(a)(6).  The presumption requires exposure 
to an herbicide agent and manifestation of the disease to a 
degree of 10 percent or more within the time period specified 
for each disease.  38 C.F.R. § 3.307(a)(6)(ii).  Furthermore, 
even if a veteran does not have a disease listed at 38 C.F.R. 
§ 3.309(e), he or she is presumed to have been exposed to 
herbicides if he or she served in Vietnam between January 9, 
1962, and May 7, 1975, unless there is affirmative evidence 
to establish that the veteran was not exposed to any such 
agent during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. 
§ 3.307(a)(6)(iii).  "Service in the Republic of Vietnam" 
includes service in the waters offshore and service in other 
locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam.  38 C.F.R. § 
3.307(a)(6)(iii).

The following diseases are associated with herbicide exposure 
for purposes of this presumption:  chloracne or other 
acneform disease consistent with chloracne, type 2 diabetes 
(also known as type II diabetes mellitus or adult-onset 
diabetes), Hodgkin's disease, chronic lymphocytic leukemia, 
multiple myeloma, 
non-Hodgkin's lymphoma, acute and subacute peripheral 
neuropathy, porphyria cutanea tarda, prostate cancer, 
respiratory cancers (cancer of the lung, bronchus, larynx, or 
trachea), and soft-tissue sarcoma (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  
38 C.F.R. § 3.309(e).

The following skin disorders are associated with herbicide 
exposure for purposes of this presumption:  chloracne or 
other acneform disease consistent with chloracne, porphyria 
cutanea tarda, and dermatofibrosarcoma protuberans.  
38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status generally do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, 
lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (e.g., a broken leg), (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).



When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether the evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  A determination as to 
whether medical evidence is needed to demonstrate that a 
veteran presently has the same condition he or she had in 
service or during a presumption period, or whether lay 
evidence will suffice, depends on the nature of the veteran's 
present condition (e.g., whether the veteran's present 
condition is of a type that requires medical expertise to 
identify it as the same condition as that in service or 
during a presumption period, or whether it can be so 
identified by lay observation).  Savage, 10 Vet. App. at 494-
97.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise 
(about evenly balanced for and against the claim), with the 
veteran prevailing in either event, or whether instead the 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; 
38 CFR § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis

The veteran contends he is entitled to service connection for 
leukopenia, tinea, dermatitis herpetiformis, and skin cancer.  
See his claims dated in October 2004 and March 2005, notices 
of disagreement (NODs) dated in May and August 2005, 
and substantive appeal (VA Form 9) dated in April 2006.  He 
alleges these conditions may be related to exposure to Agent 
Orange or other toxic herbicide agent during his military 
service from September 1968 to September 1970, 
while stationed in Vietnam.  His DD Form 214 confirms he 
served in Vietnam during the Vietnam era, so it is presumed 
he was exposed to an herbicide agent - such as Agent Orange, 
while there.  38 C.F.R. § 3.307(a)(6), 3.313(a).

With regard to his claim for skin cancer, the veteran's post-
service medical records fail to reveal any diagnosis 
confirming he has this claimed condition.  In fact, although 
it was noted in a July 2004 VA treatment record that he may 
have possible squamous cell carcinoma of the left hand, that 
was only a suspected provisional diagnosis, and ultimately it 
was determined this disorder was benign and the final 
diagnosis was hyperkeratosis or verruca vulgaria.  See VA 
treatment records dated from July to September 2004.  Thus, 
absent evidence of a current disability in the way of a 
medical diagnosis confirming the veteran has skin cancer, 
service connection for this condition cannot be granted.  
Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225.  It 
logically follows that, without this necessary diagnosis, 
there can be no possible linkage to his military service - 
including even to his presumed exposure to Agent Orange in 
Vietnam.

Even were the Board to assume merely for the sake of argument 
that the veteran does currently have skin cancer, the Board 
must then determine whether he is entitled to presumptive 
service connection pursuant to 38 U.S.C.A. § 1116 and 
38 C.F.R. § 3.307(a)(6) for veterans presumed exposed to 
herbicides, as well as whether he is entitled to service 
connection on a direct incurrence basis.  Combee, 34 F.3d at 
1043.  And his claim would fail in these two respects, as 
well.

First, skin cancer is not on the list of diseases associated 
with herbicide exposure for purposes of the presumption.  38 
U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).  More 
importantly, VA has also specifically determined that skin 
cancer (of the melanoma, basal, and squamous cell type) is 
not associated with exposure to herbicide agent for purposes 
of the presumption, providing more evidence against the 
claim.  See 72 Fed. Reg. 32,395 (June 12, 2007) (emphasis 
added).  Thus, the automatic presumption of service 
connection afforded for certain specific diseases associated 
with exposure to herbicides, specifically Agent Orange, is 
not for application in this case even assuming this 
alternative scenario.  

If the claimed disease is not one of the presumptive diseases 
listed in 38 C.F.R. § 3.309(e), but exposure to an herbicide 
is presumed or proven by the evidence, as is the case here, 
the veteran may establish service connection for the disease 
by (1) showing that the disease actually occurred in service; 
or (2) at least theoretically, by submitting medical evidence 
of a nexus between the disease and his exposure to herbicides 
during military service.  Combee v. Brown, 
34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).  The Court has 
specifically held that the provisions set forth in Combee are 
applicable in cases involving Agent Orange exposure.  
McCartt v. West, 12 Vet. App. 164, 167 (1999).  

Second, the Board finds that service connection is also not 
warranted on a direct incurrence basis for the claimed skin 
cancer, to include as due to herbicide exposure.  In this 
respect, even though the veteran is presumed exposed to a 
toxic herbicide as a result of his service in Vietnam under 
38 C.F.R. § 3.307(a)(6), there is no medical evidence of a 
nexus (i.e., link) between this condition and his military 
service from September 1968 to September 1970, to include 
exposure to herbicides in Vietnam.  Boyer, 210 F.3d at 1353; 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000). 

The Board acknowledges the veteran's assertion that 
a VA physician told him that dermatitis herpetiformis is a 
rare form of skin cancer, which he would have developed in 
Southeast Asia.  See the veteran's NOD dated in May 2005.  
But the veteran's VA treatment records do not document such 
an opinion.  Unfortunately, there is no record of VA 
treatment, either obtained by the RO or produced by the 
veteran, which can corroborate his assertion.  Furthermore, 
the veteran is not competent to relate what a doctor 
purportedly stated to him concerning a medical nexus to 
service.  "[T]he connection between what a physician said 
and the layman's account of what he purportedly said, 
filtered as it was through a layman's sensibilities, is 
simply too attenuated and inherently unreliable to constitute 
'medical' evidence."  Robinette v. Brown, 8 Vet. App. 69, 77 
(1995).  



The Board emphasizes that the veteran's own lay statements 
(see his claim dated in October 2004, NOD dated in May 2005, 
and substantive appeal dated in April 2006) do not assert any 
symptoms of skin cancer in service or for many years 
thereafter.  Layno, 6 Vet. App. at 469.  See also 38 C.F.R. 
§ 3.159(a)(2).  Furthermore, neither the veteran nor his 
representative, without evidence showing that he or she has 
medical training or expertise, is competent to offer an 
opinion that any current disorder is etiologically related to 
his military service, including presumed herbicide exposure.  
Jandreau, 492 F.3d at 1377; Grottveit, 5 Vet. App. at 93; 
Espiritu, 2 Vet. App. at 494.  

The Board now turns to the veteran's remaining claims for 
service connection for leukopenia, tinea, and dermatitis 
herpetiformis.  Recent treatment records document he has been 
diagnosed with these conditions.  See his VA treatment 
records dated from February to October 2004, and in February 
2005.  So there is no disputing he has these conditions.

The Board must therefore determine whether the veteran is 
entitled to presumptive service connection for any of these 
conditions pursuant to 38 U.S.C.A. § 1116 and 38 C.F.R. § 
3.307(a)(6), for veterans presumed exposed to herbicides, as 
well as whether he is entitled to service connection on a 
direct incurrence basis.  Combee, 34 F.3d at 1043.

First, though, none of these conditions is on the list of 
diseases associated with herbicide exposure for purposes of 
this presumption.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 
3.309(e).  Thus, the automatic presumption of service 
connection afforded for certain specific diseases associated 
with exposure to herbicides, specifically Agent Orange, is 
not for application.  

If the claimed disease is not one of the presumptive diseases 
listed in 38 C.F.R. § 3.309(e), but exposure to an herbicide 
is presumed or proven by the evidence, as is the case here, 
the veteran may establish service connection for the disease 
by (1) showing that the disease actually occurred in service; 
or (2) at least theoretically, by submitting medical evidence 
of a nexus between the disease and his exposure to herbicides 
during military service.  Combee v. Brown, 34 F.3d 1039, 
1043-1044 (Fed. Cir. 1994).  In fact, the Court has 
specifically held that the provisions set forth in Combee are 
applicable in cases involving Agent Orange exposure.  
McCartt v. West, 12 Vet. App. 164, 167 (1999).  

Second, the Board finds that service connection is not 
warranted on a direct basis for the diagnosed leukopenia, 
tinea, and dermatitis herpetiformis, to include as due to 
herbicide exposure.  Although the veteran is presumed exposed 
to a herbicide as a result of his service in Vietnam under 38 
C.F.R. § 3.307(a)(6), there is no medical evidence of a 
nexus/link between these conditions and his military service 
from September 1968 to September 1970, to include exposure to 
herbicides in Vietnam.  Boyer, 210 F.3d at 1353; Maggitt v. 
West, 202 F.3d 1370, 1375 (Fed. Cir. 2000). 

The veteran's SMRs are completely unremarkable for any 
complaint, treatment, or diagnosis of leukopenia, tinea, and 
dermatitis herpetiformis during service.  

The Board emphasizes that the veteran's own lay statements 
(see his claim dated in March 2005, NOD dated in August 2005, 
and substantive appeal dated in April 2006) do not assert any 
symptoms in service or for many years thereafter.  Layno, 6 
Vet. App. at 469.  See also 38 C.F.R. § 3.159(a)(2).  
Furthermore, neither the veteran nor his representative, 
without evidence showing that he or she has medical training 
or expertise, is competent to offer an opinion that any 
current disorder is etiologically related to his military 
service, including presumed herbicide exposure.  Jandreau, 
492 F.3d at 1377; Grottveit, 5 Vet. App. at 93; Espiritu, 2 
Vet. App. at 494.  

The first medical evidence on record of any complaint 
concerning these conditions is approximately 30 years after 
separation from the military.  The Federal Circuit Court has 
determined that such a lengthy lapse of time between the 
events in service and the initial manifestation of the 
conditions at issue is a factor for consideration in deciding 
a service-connection claim.  Maxson v. Gober, 230 F.3rd 1330, 
1333 (Fed. Cir. 2000).  The Board must find that the post-
service record, as a whole, indicating disabilities that 
began decades after service, provides strong evidence against 
the claims for leukopenia, tinea, and dermatitis 
herpetiformis.

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the service-
connection claims for skin cancer, leukopenia, tinea, and 
dermatitis herpetiformis, on either a direct or presumptive 
basis.  Accordingly, there is no reasonable doubt to resolve 
in the veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.


ORDER

The claim for service connection for skin cancer, including 
due to Agent Orange exposure, is denied.  

The claim for service connection for leukopenia, including 
due to Agent Orange exposure, is denied.

The claim for service connection for tinea, including due to 
Agent Orange exposure, is denied.

The claim for service connection for dermatitis 
herpetiformis, including due to Agent Orange exposure, is 
denied.  




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


